Order entered May 20, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00436-CV

             IN THE ESTATE OF REBECCA LYNN HEIDER, DECEASED

                           On Appeal from the Collin County Probate
                                     Collin County, Texas
                             Trial Court Cause No. PB1-1074-2010

                                          ORDER
       On May 9, 2014, the Court received a letter from counsel for appellant informing us that

the trial proceedings were recorded by an audio system. Counsel states the audio recording is

both incomplete and inaudible.

       Accordingly, we ORDER the trial court to make findings of fact regarding the following:

       1.     Whether all of the proceedings in this case were recorded and the method of

              recording;

       2.     If all of the proceedings were not recorded, whether appellant waived the

              recording of any portion of the proceedings;

       3.     Whether the recorded portions are complete and audible;

       4.     If the recorded portions of the proceedings are incomplete or inaudible, the reason

              for such;
       5.      Whether appellant is at fault for the loss or destruction of any part of the

               incomplete or inaudible record; and

       6.      Whether the parties can agree to a substituted record.

       We ORDER the trial court to transmit a supplemental clerk’s record containing its

written findings of fact, any orders, and any supporting documentation to this Court within

THIRTY DAYS of the date of this order.

       We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the Honorable Weldon Copeland, Judge of the Probate Court of Collin County,

Texas, and counsel for all parties.

       We ABATE this appeal to allow the trial court to comply with the above order. The

appeal will be reinstated thirty days from the date of this order or when the supplemental clerk’s

record containing the trial court’s findings are received, whichever occurs earlier.

                                                      /s/    ADA BROWN
                                                             JUSTICE